Citation Nr: 0315050	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.

2.  Whether the issue of entitlement to a compensable 
evaluation for osteochondritis dessicans of the lumbar spine 
is in appellate status.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 determination that the 
veteran had withdrawn his appeal as to the issue of 
entitlement to an increased evaluation for osteochondritis 
dessicans, lumbar spine.  This matter also comes before the 
Board from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which found that new and material evidence to reopen the 
claim of entitlement to service connection for pes planus had 
not been submitted.  

For reasons which will become apparent, the issue of 
entitlement to service connection for bilateral pes planus 
will be the subject of the remand portion of this decision.

In a written statement received in August 2001, the veteran 
requested that his claim of entitlement to an increased 
evaluation for his service connected back condition be 
resumed.  Inasmuch as the Board has determined that the 
veteran withdrew his appeal with respect to this issue in 
February 2001, his August 2001 statement is construed as a 
new claim for an increased rating and is hereby referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In October 1951, the RO denied the veteran's claim of 
entitlement to service connection for bilateral pes planus.  
The veteran did not enter a timely appeal from this decision 
following written notification thereof.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims file since the prior 
rating decision.  

3.  In February 2001, prior to the promulgation of a decision 
in the appeal, the RO received specific written notification 
from the veteran that his appeal with respect to the issue of 
entitlement to an increased evaluation for osteochondritis 
dessicans, lumbar spine, be withdrawn. 


CONCLUSIONS OF LAW

1.  The October 1951 rating decision which denied entitlement 
to service connection for pes planus is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  Evidence received since the October 1951 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for pes planus is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran of the issue of entitlement to an increased 
evaluation for osteochondritis dessicans, lumbar spine, have 
been met; the veteran did not thereafter submit a new timely 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) and (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  

This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

With respect to the issue of whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for pes planus, the Board 
need not consider whether the requirements of VCAA were 
complied with since the Board has reopened the claim.  As to 
the merits analysis which now must be accomplished on the 
underlying claim, the additional development to be conducted 
by the Board (noted in the introduction) will serve to ensure 
compliance with the notice and assistance provisions of this 
new legislation and implementing regulations.

Additionally, with respect to whether the issue of 
entitlement to a compensable evaluation for osteochondritis 
dessicans of the lumbar spine is in appellate status, the 
Board observes that the veteran was notified of the law 
governing substantive appeals in the July 2002 Statement of 
the Case.  Also included in the Statement of the Case was a 
description of the evidence relied on and the rationale 
underlying the decision of the RO.  The Board notes that 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Under these 
circumstances, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the claim at this 
juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Pes Planus

Preliminary review of the record reveals that the veteran's 
claim of entitlement to service connection for pes planus was 
denied by an October 1951 rating decision on the basis that 
there was no evidence of incurrence or aggravation of the 
veteran's pes planus during his period of active duty.  The 
veteran was furnished notice of that determination; however, 
he did not file a timely notice of disagreement, and the 
October 1951 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Nevertheless, a claim which is the subject of a prior final 
determination will be reopened and the prior disposition 
reviewed if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

In an August 2001 statement, the veteran requested that his 
appeal of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for pes planus be resumed.  Inasmuch as the 
veteran had withdrawn his appeal in February 2001, this 
request was construed by the RO as a new claim with respect 
to this issue.  Thereafter, by a July 2001 rating decision, 
the RO determined that new and material evidence to reopen 
the claim had not been presented.  Although the July 2002 
Statement of the Case reflects that the RO undertook the new 
and material evidence analysis required with respect to this 
claim; the issue of whether new and material evidence has 
been received to reopen the claim is a question that must be 
addressed by the Board regardless of the RO's action because 
it goes to the Board's jurisdiction to adjudicate the 
underlying merits of the claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

A claim which is the subject of a prior final denial may be 
reopened if new and material evidence is presented or 
secured.  See 38 U.S.C.A. § 5108.  New and material evidence 
is defined by regulation.  See 38 C.F.R. § 3.156.  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) were 
recently amended.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The amended version is only applicable to claims 
filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case because 
the veteran's claim was received at the RO on August 21, 
2001.

For requests to reopen filed prior to August 29, 2001, new and 
material evidence was defined by regulation as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the Board must 
review all of the evidence submitted since the last final 
denial of a claim.  Evans v. Brown, 9 Vet. App 273 (1996).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the 
ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), and 
continues to be binding precedent).

Of the evidence submitted subsequent to the October 1951 
rating decision, the Board finds that private medical records 
include a statement from V. R. Sucheski, D.P.M., received at 
the Board in February 2001.  The Board further finds that 
this statement is new in that it is neither cumulative nor 
duplicative of the evidence at the time of the October 1951 
rating decision and it was not of record at that time.  This 
evidence is also material in that it contains a medical 
statement which suggests that the veteran's flat feet (pes 
planus), which were noted in service, could have been 
aggravated during such service.  Therefore, it bears directly 
and substantially on the specific matter of whether the 
veteran's pes planus was incurred or aggravated during his 
period of active duty.  This new evidence, when considered 
with the other evidence of record, is so significant that it 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Thus, because new and material 
evidence has been presented, the veteran's claim for service 
connection for pes planus is reopened.

Osteochondritis Dessicans of the Lumbar Spine

By means of a rating decision dated in August 1999, the RO 
denied the veteran's claim for an increased rating for his 
service-connected osteochondritis dessicans, lumbar spine; 
the veteran subsequently perfected an appeal as to this 
issue.  

A statement received at the RO in February 2001 included the 
following from the veteran:  "Please consider this as a 
request for withdrawal of the appeal currently pending and 
consideration of new and material evidence in support of my 
claim for service connection for flat feet."  The RO, 
thereafter, sent the veteran a letter explaining that they 
had accepted the withdrawal of his appeal that the case would 
not be sent to the Board.  

A statement received at the RO in August 2001 included the 
following from the veteran:  "Please consider this as a 
resumption of the appeal on the issue of denial for service 
connection for flat feet and increased evaluation of my 
service connected back condition which I withdrew on 17 
January 2001."

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In the case at hand, prior to the promulgation of a decision 
by the Board, the veteran expressed a desire to withdraw his 
appeal.  As a result of this withdrawal, no allegations of 
error of fact or law remained before the Board for 
consideration with respect to the issues which were on appeal 
at the time of his February 2001 statement.  The veteran had 
not perfected an appeal subsequent to his February 2001 
withdrawal.  Because the veteran withdrew the appeal and the 
time had expired for timely appealing the 1999 rating 
decision, his August 2001 request for resumption of this 
appeal is construed as a new claim.  Upon consideration of 
the foregoing, the issue of entitlement to an increased 
rating for osteochondritis dessicans of the lumbar spine, is 
not in appellate status.  





ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for pes planus is 
reopened.  To this extent, the appeal is granted.

The issue of entitlement to a compensable evaluation for 
osteochondritis dessicans of the lumbar spine is not in 
appellate status.



REMAND

Having reopened the veteran's claim for service connection 
for pes planus, the Board finds that this claim is 
sufficiently plausible that a VA examination addressing the 
nature, extent, and etiology of the veteran's disorder is 
"necessary" under 38 U.S.C.A. § 5103A(d) and should be 
conducted before further Board action on this claim.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to identify all 
VA and non-VA health care providers that have 
treated him for foot complaints since his discharge 
from military service.  Specifically, the veteran 
has been in receipt of treatment for his claimed 
disorders from V. R. Sucheski, D.P.M., and S. M. 
Cyphers, M.D., both of whom are located in 
Placerville, California.  Make arrangements to 
obtain copies of all clinical and hospitalization 
records from each health care provider which is 
identified.  

2.  Thereafter, the RO should make arrangements 
with the appropriate VA medical facility for the 
veteran to be afforded an examination to determine 
the nature and etiology of any impairment of the 
feet.  The claims file must be made available to 
the examiner for review in connection with the 
examination.  All indicated tests, including X-ray 
studies, must be conducted.  The examiner should 
provide an opinion as to the likelihood that the 
veteran has any current impairment of the feet due 
to disease or injury that was incurred in or 
aggravated by service.  The examination report 
should include a complete rationale for any opinion 
expressed, to include consideration of the August 
1998 and undated statements from Dr. Sucheski as 
well as the September 2001 statement from Dr. 
Cyphers.  

3.  Again, the RO must ensure that all notification 
and development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



__________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



